Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 13th July 2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8-9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125) in view of Arata (US 2016/0244147).
Regarding claim 1, Hollimon et al. ‘125 teaches (figures 1-7H) an aircraft (101), comprising: 
a fuselage (117) (Col. 2 Lines 33, 54); 
a wing (107) attached to the fuselage (117) (Col. 2 Line 54); 
a proprotor/rotor system assembly (115a, 115b) having plurality of rotor blades (109a, 109b) and mounted on a first end of the wing (107) (Col. 2 Lines 36, 40, 54); 
but it is silent about the aircraft when the proprotor assembly is not rotating:
maintain a first of the plurality rotor blades in an extended position; and
move the other rotor blades to a folded position.
However, Arata ‘147 teaches (figures 7-8) the outer blades (272s) are placed in the stowed first position to minimize the space needed to store and transport the aircraft (220) and in anticipation of flight pivoted in the extended/ second position, locked in place during take-off and landing and the blades are unlocked during flight (Para 0032; locked position of blade (72) is the folded position). Therefore it would have been obvious to one of ordinary skill in the art 
Regarding claim 2, modified Hollimon et al. ‘125 teaches (figures 1-7H) an inventions as discussed about in claim 1. Hollimon et al. ‘125 further teaches the aircraft (101) comprising a blade actuator (121) coupled to the first rotor blade (109a, 109b) (Col. 3 Lines 53-55), but it is silent about the blade actuator configured to move the first rotor blade when the other rotor blades are in the folded position. However, Arata ‘147 teaches (figures 7-8) the outer blades (272s) are placed in the stowed first position to minimize the space needed to store and transport the aircraft (220) and in anticipation of flight pivoted in the extended second position. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hollimon et al. ‘125 to incorporate the teachings of Arata ‘147 to configure a first rotor blade to move in an extended position when the other blades are in the folded position.  One of ordinary skill in art would recognize that doing so would increase wingspan and assist in aircraft lift.
Regarding claim 5, modified Hollimon et al. ‘125 teaches (figures 1-7H) the aircraft (101) further comprising a blade actuator (121) coupled to the first rotor blade (109a, 109b), the blade actuator (121) configured to move the first rotor blade in response to a flight control input (Col. 3 Lines 1-3, 53-55).

Regarding claims 9 and 19, Hollimon et al. ‘125 teaches (figures 1-7H) a tiltrotor aircraft (101), comprising:
a fuselage (117) (Col. 2 Lines 33, 54); 
a wing (107) attached to the fuselage (117) (Col. 2 Line 54); 
a first rotor system (115a) and a second rotor system (115b) coupled to a first end and second end of the wing respectively (107); 
a rotor system (115a, 115b) coupled to a first end of the wing (107) (Col. 2 Lines 36, 40, 54) and configured to move between a horizontal/ an airplane mode position and a vertical/ a helicopter mode position during operation (Col. 2 Lines 3-40), the rotor system comprising a first rotor blade and one or more additional rotor blades, the rotor system operable to generate thrust when rotating (Col. 2 Lines 40-54);
but it is silent about the first rotor blade configured to remain in an extended position outboard of the wing when the additional rotor blades are in a folded position during flight.
However, Arata ‘147 teaches (figures 7-8) the outer blades (272s) are placed in the stowed first position to minimize the space needed to store and transport the aircraft (220) and in anticipation of flight pivoted in the extended second position, locked in place during take-off and landing and the blades are unlocked during flight (Para 0032; locked position of blade (72) is the folded position). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hollimon et al. ‘125 to 
Regarding claim 14, Hollimon et al. ‘125 teaches (figures 1-7H) the aircraft (101) further comprising a blade actuator (121) coupled to the first rotor blade (109a, 109b), the blade actuator (121) configured to move the first rotor blade in response to a flight control input (Col. 3 Lines 1-3, 53-55). 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125) and Arata (US 2016/0244147) as applied to claim 2 above, and further in view of Welsh et al (US 2017/0217575). 
Regarding claims 3 and 4, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 2 but it is silent about the blade actuator operated to move the first rotor blade to dampen an undesired force acting on the aircraft, wherein the undesired force comprises an aircraft vibration or wing flutter. However, Welsh et al. ‘575 teaches actuators configured to generate forces to dampen aircraft component vibration (Para 004). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Welsh et al. ‘575 to configure the blade actuator with dampening characteristics. One of ordinary skill in art would recognize that doing so would reduce the need for a separate actuator and a damper.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125) and Arata (US 2016/0244147) as applied to claim 1 above, and further in view of Watkins (2016/0046369). 
Regarding claims 6 and 7, Hollimon et al. ‘125 teaches (figures 1-7H) an inventions as discussed above in claim 1 but it is silent about the first rotor blade configured to operate as a primary flight control, a secondary flight control or an augmented flight control when the other rotor blades are in folded position, wherein the first rotor blade is configured to generate a lifting force for the aircraft. However, Watkins ‘369 teaches the aircraft comprising at least one helicopter main rotor operably mounted to the fuselage, wherein the at least one helicopter main rotor can be stopped inflight and adapted to provide symmetrical wing surfaces aligned with the lateral axis of the fuselage (Para 0071). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hollimon et al. ‘125 to incorporate the teachings of Watkins ‘369 to configure the rotor blade to operate as a flight control surface and generate lift force for the aircraft. One of ordinary skill in art would recognize that doing so would assist aircraft during flight.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125) and Arata (US 2016/0244147) as applied to claim 9 above, and further in view of Watkins (2016/0046369).  
Regarding claims 10 and 11, modified Hollimon et al. ‘125 teaches (figures 1-7H) an inventions as discussed above in claim 9 but it is silent about the first rotor blade operable as a flight control surface while in the extended position, wherein the first rotor blade is operable to provide a lift force on the aircraft while in the extended position. However, Watkins ‘369 teaches the aircraft comprising at least one helicopter main rotor operably mounted to the fuselage, .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125) and Arata (US 2016/0244147) as applied to claim 9 above, and further in view of Welsh et al (US 2017/0217575). 
Regarding claims 12 and 13, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 9. Modified Hollimon et al. ‘125 further teaches a blade actuator (121) coupled to the first rotor blade (109a, 109b), the blade actuator (121) configured to move the first rotor blade (Col. 3 Lines 1-3, 53-55; each rotor blade has its own blade fold actuator), but it is silent about the blade actuator configured to move the first rotor blade to counter an undesired force acting on the aircraft, wherein the undesired force comprises a vibration or flutter. However, Welsh et al. ‘575 teaches actuators configured to generate forces to dampen aircraft component vibration (Para 004). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Welsh et al. ‘575 to configure the blade actuator with dampening characteristics. One of ordinary skill in art would recognize that doing so would reduce the need for a separate actuator and a damper.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125) and Arata (US 2016/0244147) as applied to claim 9 above, and further in view of  Welsh et al (US 2017/0217575).  
Regarding claims 15 and 16, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 9 but it is silent about a feedback loop computing unit in communication with a blade actuator, the feedback loop computing unit operable to control movement of the first rotor blade by the blade actuator; at least one sensor coupled to the aircraft and in data communication with the feedback loop computing unit, the at least one sensor operable to detect at least one stability parameter of the aircraft structure. However. Welsh et al. ‘575 teaches (figures 9A-9C) an active vibration control (AVC) system with AVC controller (300) operating in a feedback mode, where the control signals to AVC actuators (302) are adjusted in response to measured vibration (stability parameter) from AVC sensors (302) (Para 0079). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hollimon et al. ‘125 to incorporate the teachings of Welsh et al. ‘575 to configure the tiltrotor aircraft with a feedback loop comprising a sensor to detect vibration of an aircraft structure. One of ordinary skill in art would recognize that doing so would enable real-time correction of an aircraft structure instability.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125), Arata (US 2016/0244147) and Welsh et al (US 2017/0217575) as applied to claim 16 above, and further in view of  Hassan et al (US 6,821,090). 
Regarding claims 17 and 18, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 16. Modified Hollimon et al. ‘125 further teaches AVC controller (300) .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hollimon et al. (US 8,998,125), Arata (US 2016/0244147), Welsh et al (US 2017/0217575) and  Hassan et al (US 6,821,090) as applied to claim 19 above, and further in view of  Tweedt et al (US 10,501,177). 
Regarding claim 20, modified Hollimon et al. ‘125 teaches an invention as discussed above in claim 20 but it is silent about a second wing attached to the fuselage; a third and a fourth rotor system coupled to first and second ends of the second wing, the third and fourth rotor systems configured to move between a horizontal position and a vertical position during operation, the third and fourth rotor system each comprising a plurality of rotor blades operable .
Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 13th July 2021, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arata (US 2016/0244147).
Applicant's arguments, see Pages 8-9, filed 13th July 2021, with respect to the rejection of claim 9 under 103 have been fully considered but they are not persuasive.
Applicant argues that Arata ‘147 only teaches that the outer blades are pivoted between the stowed first position and the extended second position when the aircraft is on the ground (i.e., not flying). In particular, Arata ‘147 teaches that the outer blades are pivoted in their respective directions into the extended second positions prior to flight. Thus, the propellers of Arata ‘147cannot be construed to teach or suggest a first rotor blade that is configured to remain in an extended position outboard of the wing when one or more additional rotor blades are moved to a folded position during flight. 
	However, the pivoting of the outer/first blades has nothing to do with the claim as the claim doesn’t recite pivot aspect of the outer/first blade. Arata ‘147 teaches in anticipation of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647